Putnam Investments One Post Office Square Boston, MA 02109 May 5, 2010 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE: Putnam Variable Trust (Reg. No. 33-17486) (811-05346) (the Trust) Post-Effective Amendment No. 42 to Registration Statement on Form N-1A Ladies and Gentlemen: We are filing today through the EDGAR system, on behalf of the Trust, pursuant to Rule 497 under the Securities Act of 1933, prospectuses of series of the Trust dated April 30, 2010. Any questions concerning these prospectuses should be directed to me at 1-800-225-2465, ext. 17055. Very truly yours, Cynthia Danger Legal Product Specialist cc: Philip W. Romohr, Esq.
